Case 1:20-cv-21576-DPG Document 64 Entered on FLSD Docket 10/27/2020 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 1:20-cv-21576-GAYLES/OTAZO-REYES


  CHITTRANJAN (CHUCK) K. THAKKAR,
  a Florida individual,
  ROHAN THAKKAR, a London, England,
  individual,
  NILOY & ROHAN, LLC, a Georgia Limited
  Liability Corporation,
  ORLANDO GATEWAY HOSPITALITY,
  LLC, a Florida Limited Liability Company,
  ORLANDO GATEWAY HAMPTON, LLC,
  a Florida Limited Liability Company, and
  BKGD, LLC, a Florida Limited Liability
  Company,

        Plaintiffs,

  v.

  M. CARSON GOOD, a Florida individual,
  GOOD GATEWAY, LLC, a Florida Limited
  Liability Company,
  STEVEN SMITH, a Georgia individual,
  CLAY M. TOWNSEND, a Florida individual,
  JAMES BALLETTA, a Florida individual,
  SEG GATEWAY, LLC, a Florida Limited
  Liability Company,
  ORLANDO GATEWAY, LLC, a dissolved
  Georgia Limited Liability Company, and
  MORGAN & MORGAN, P.A., a Florida
  Corporation,

        Defendants.
  _______________________________________/


                                         ORDER

        THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (the “Report”) [ECF No. 62] on Defendants M. Carson Good, Good
Case 1:20-cv-21576-DPG Document 64 Entered on FLSD Docket 10/27/2020 Page 2 of 4




  Gateway, LLC, Steven Smith, Clay M. Townsend, James Balletta, SEG Gateway, LLC, Orlando

  Gateway, LLC, and Morgan & Morgan, P.A.’s (collectively, “Defendants”) Joint Motion to

  Dismiss or, in the Alternative, Motion to Transfer Venue under 28 U.S.C.A. § 1404 (the “Joint

  Motion”) [ECF No. 37]. This matter was referred to Judge Otazo-Reyes pursuant to 28 U.S.C.

  § 636(b)(1)(B) for a ruling on all pre-trial, non-dispositive matters and a report and

  recommendation on all dispositive matters. [ECF No. 36]. On June 17, 2020, Defendants filed

  their Joint Motion, and on August 18, 2020, a hearing was held on the Joint Motion. [ECF No. 56

  & 61]. On September 1, 2020, Judge Otazo-Reyes issued her Report recommending that

  Defendants’ Motion to Transfer Venue be granted in part, pursuant to 28 U.S.C. § 1406(a), and

  that this action be transferred to the United States District Court for the Middle District of Florida.

  [ECF No. 62 at 5]. Judge Otazo-Reyes’s Report also recommends that Defendants’ Motion to

  Dismiss for improper venue be denied and Defendants’ Motion to Dismiss for failure to state a

  viable cause of action be denied without prejudice. Id. Neither party timely filed objections.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         Having reviewed the Report, the Court finds no clear error and agrees with Judge Otazo-

  Reyes’s well-reasoned analysis and conclusion that: (1) Defendants’ Motion to Transfer Venue be



                                                    2
Case 1:20-cv-21576-DPG Document 64 Entered on FLSD Docket 10/27/2020 Page 3 of 4




  granted in part, pursuant to 28 U.S.C. § 1406(a); (2) this action be transferred to the United States

  District Court for the Middle District of Florida; (3) Defendants’ Motion to Dismiss for improper

  venue be denied; and (4) Defendants’ Motion to Dismiss for failure to state a viable cause of action

  be denied without prejudice.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Magistrate Judge Alicia M. Otazo-Reyes’s Report and Recommendation, [ECF No.

                 62], is AFFIRMED AND ADOPTED and incorporated into this Order by

                 reference;

         2.      Defendants M. Carson Good, Good Gateway, LLC, Steven Smith, Clay M.

                 Townsend, James Balletta, SEG Gateway, LLC, Orlando Gateway, LLC, and

                 Morgan & Morgan, P.A.’s Joint Motion to Dismiss or, in the alternative, Motion to

                 Transfer Venue under 28 USCA § 1404, [ECF No. 37], is GRANTED in part and

                 DENIED in part;

         3.      Defendants’ Motion to Transfer Venue, [ECF No. 37], is GRANTED in part,

                 pursuant to 28 U.S.C. § 1406(a);

         4.      This action shall be TRANSFERRED to the United States District Court for the

                 Middle District of Florida;

         5.      Defendants’ Motion to Dismiss for improper venue, [ECF No. 37], is DENIED;




                                                    3
Case 1:20-cv-21576-DPG Document 64 Entered on FLSD Docket 10/27/2020 Page 4 of 4




        6.    Defendants’ Motion to Dismiss for failure to state a viable cause of action, [ECF

              No. 47], is DENIED without prejudice; and

        7.    This case is CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of October, 2020.




                                           ________________________________
                                           DARRIN P. GAYLES
                                           UNITED STATES DISTRICT JUDGE




                                              4
